        Case 1:07-cr-00181-TCB Document 36 Filed 12/01/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA              )
                                      )
            v.                        ) CRIMINAL ACTION NO.
                                      )
MATTHEW COX                           ) 1:05-CR-456-TCB; 1:07-CR-100;
                                      ) 1:07-CR-99-TCB & 1:07-CR-181-TCB


    ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

      Mr. Cox has moved this Court for an order modifying his Supervised

Release by allowing him to apply for a passport and to travel to the Netherland in

January 2021 for business. His Probation Officer does not oppose the motion. For

good cause shown,

      IT IS ORDERED THAT Mr. Cox may apply for a passport and travel to the

Netherlands during the second half of 2021. He must share the details of his travel

and lodging with his Probation Officer. All other conditions of supervised release

in the original Judgment shall remain the same.

      SO ORDERED the 30th
                     ___ day of November, 2020.



                                ________________________________________
                                THE HONORABLE TIMOTHY C. BATTEN, SR.
                                UNITED STATES DISTRICT JUDGE
presented by:
(continued next page)
        Case 1:07-cr-00181-TCB Document 36 Filed 12/01/20 Page 2 of 2




presented by:

Mildred Geckler Dunn
State Bar Number: 323373
Attorney for Matthew Cox

Federal Defender Program, Inc.
Suite 1500; Centennial Tower
101 Marietta Street NW
Atlanta, Georgia 30303
404/688-7530
millie_dunn@fd.org




                                      2
